NUMBER 13-10-00072-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



IN RE: BISHOP LIFTING PRODUCTS, INC.


On Petition for Writ of Mandamus
and Motion for Emergency Temporary Relief.


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Bishop Lifting Products, Inc., filed a petition for writ of mandamus and a
motion for emergency temporary relief in the above cause on February 18, 2010.  The
Court, having examined and fully considered the petition for writ of mandamus and motion
for emergency temporary relief, is of the opinion that relator has not shown itself entitled
to the relief sought.  Accordingly, the motion for emergency temporary relief and the
petition for writ of mandamus are DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM

Delivered and filed the 
19th day of February, 2010.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).